        Case 1:19-cv-06002-AJN Document 18 Filed 08/07/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

GAMMA TRADERS – I LLC and VEGA
TRADERS, LLC, individually and on behalf
of all others similarly situated,          1:19-cv-06002 (AJN)
              Plaintiffs,

       v.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOE Nos. 1-5,

              Defendants.

ROBERT CHARLES CLASS A, L.P. and
ROBERT L. TEEL, Individually and on
Behalf of All Others Similarly Situated,   1:19-cv-06172 (AJN)
              Plaintiffs,

       v.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
EDWARD BASES, JOHN PACILIO, and
JOHN DOES Nos. 1-10,

              Defendants.

YURI ALISHAEV, ABRAHAM
JEREMIAS, and MORRIS JEREMIAS,
individually and on behalf of all others   1:19-cv-06488 (AJN)
similarly situated,
                Plaintiffs,
         v.
MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOES 1 - 18,

              Defendants.
         Case 1:19-cv-06002-AJN Document 18 Filed 08/07/19 Page 2 of 2



             SUPPLEMENTAL CORPORATE DISCLOSURE STATEMENT
             OF DEFENDANTS MERRILL LYNCH COMMODITIES, INC.
                     AND BANK OF AMERICA CORPORATION

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Merrill Lynch Commodities,

Inc. and Bank of America Corporation make the following supplemental disclosures through

their undersigned counsel:

       Merrill Lynch Commodities, Inc. is a direct, wholly owned subsidiary of NB Holdings

Corporation (“NB Holdings”). NB Holdings is a direct, wholly owned subsidiary of Bank of

America Corporation.

       Bank of America Corporation is a publicly held company whose shares are traded on the

New York Stock Exchange and has no parent corporation. Based on the U.S. Securities and

Exchange Commission Rules regarding beneficial ownership, Berkshire Hathaway Inc., 3555

Farnam Street, Omaha, Nebraska 68131, beneficially owns greater than 10% of Bank of America

Corporation’s outstanding common stock.

Dated: New York, New York
       August 7, 2019
                                          SHEARMAN & STERLING LLP

                                          By:     /s/ Adam S. Hakki
                                          Adam S. Hakki
                                          Richard F. Schwed
                                          599 Lexington Avenue
                                          New York, NY 10022-6069
                                          Telephone: 212-848-4000
                                          Facsimile: 646-848-4924
                                          adam.hakki@shearman.com
                                          richard.schwed@shearman.com
                                          Attorneys for Defendants Merrill Lynch
                                          Commodities, Inc. and Bank of America Corporation




                                             2
